DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10) in the reply filed on 4/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallance (US2016/0160515).
Regarding claim 1, Wallance teaches a container energy storage system (Fig. 1), comprising: a container (Fig. 1), comprising: a container frame (12), formed a plurality of openings (Fig. 1) and a hollow main body; and a bottom plate (Fig. 12 at 38), disposed at the bottom of the container frame and is fixedly connected to the container frame; and a plurality of functional assemblies (Fig. 12 at 116, 118 and 120) disposed in the hollow main body and located above the bottom plate.
Regarding claim 2, the container; further comprising comprises a first wall body (56), disposed on a top of the container frame to form a first container surface, wherein the first wall body is configured to cover one of the plurality of openings and is fixedly connected to the container frame.
Regarding claim 3, wherein the container; further comprising comprises a second wall body (opposite wall of 56 in Fig. 6), disposed on a side of the container frame to form a second container surface, wherein the second wall body is configured to cover another one of the plurality of openings and is fixedly connected to the container frame.
Regarding claim 4, wherein the container; further comprising comprises a third wall body (where there are 4 walls), disposed on an other side of the container frame to form a third container surface, wherein the third wall body is configured to cover the other one of the plurality of openings and is fixedly connected to the container frame.
Regarding claim 5, the container; further comprising comprises a bus (Fig. 13), configured to connect the plurality of functional assemblies.
Regarding claim 8, wherein the plurality of functional assemblies have has a water-resistant material and a dust- resistant material (where the materials are capable of resisting water and dust).
Regarding claim 9, wherein the plurality of functional assemblies comprises an energy storage device, a power converter, a fire box, a switchboard, a transformer, or a system controller device (where the assembly can be used to transform objects).
Regarding claim 10, wherein the container frame is an equivalent unit (Fig. 1).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736